Citation Nr: 1430720	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  10-07 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for carcinoid cancer of the small intestine with metastasis to the liver.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from April 1978 to August 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge in May 2011; a transcript is of record.

In March 2014, the Board requested a medical expert opinions from a member of the Veterans Health Administration (hereinafter, "VHA opinion") in accord with VHA Directive 20006-019 (April 3, 2006), 38 U.S.C.A. §§ 5103A, 7109 and 38 C.F.R. § 20.901.  The requested opinion was subsequently promulgated in May 2014, and, for the reasons stated below, the Board finds it warrants the benefit sought on appeal.


FINDING OF FACT

The record reflects that the disease process ultimately leading to the development of the Veteran's carcinoid cancer of the small intestine began during his active duty service.


CONCLUSION OF LAW

The criteria for service connection for carcinoid cancer of the small intestine are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran essentially contends that he did not have any type of cancer prior to his active service, and that he developed symptomatology while on active duty that is indicative of his carcinoid cancer of the small intestine.  He has identified flu-like symptoms every 3 to 4 months, as well as heartburn (indigestion) as being such symptoms.  Further, he appears to acknowledge that the cancer was first diagnosed after his period of active duty, but contends that it is a slow growing cancer that could a long time to develop as exemplified, in part, by the fact it spread to other parts of his body specifically his liver.

Because cancer is a disease process not subject to lay observation, and, as detailed below, there was no diagnosis of the Veteran's carcinoid cancer of the small intestine until approximately 10 years after his separation from service, the Board finds that competent medical evidence is required to resolve this case.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a) (1); compare Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) to Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran's service treatment records confirm he was treated for hay fever and indigestion while on active duty.  For example, the physician's comments section of a Report of Medical History completed in conjunction with his March 1994 retirement examination noted that the Veteran experienced seasonal hay fever spring, childhood to present, treated with over the counter medications; frequent indigestion, no diagnosis, treated with over the counter medications; as well as a possible clogged intestine, 1989, treated with medication and hospitalization two days, full recovery.  

The first competent medical diagnosis of cancer appears to be in 2004, approximately 10 years after the Veteran's active service.  Further, there is competent medical evidence which both refutes and supports the Veteran's contention that his cancer developed while on active duty.

A December 2008 VA examiner noted that the Veteran's case was discussed with both oncology and gastroenterology staff at a VA Medical Center (VAMC), and that they both concur the hospitalization in 1989 was unrelated to the carcinoid tumor which was eventually diagnosed in 2004.  The examiner stated that if there had been a tumor large enough to be causing obstructive symptoms in 1989, it would be extremely unlikely that it would not cause significant symptoms over the intervening 15 years.  Further, there was no other documentation in the service treatment records that would be suggestive of the diagnosis of carcinoid tumor.  Therefore, the examiner stated that it was the opinion of the VAMC's gastroenterology staff, oncology staff, and the examiner that it was less likely than not that the Veteran's current carcinoid tumor was related to any condition for which he was treated while on active duty.

Also of record is a July 2009 private medical statement from Dr. Richards, who noted the Veteran was diagnosed with carcinoid tumor in 2004; at which time he had a small bowel obstruction, underwent surgical resection, had multiple nodules noted including a liver metastasis, and subsequently underwent ablation.  Dr. Richards stated it was difficult to predict when the Veteran's cancer developed, that it was a very indolent disease and it was "certainly possible this disease was present at least ten years prior to his diagnosis."  Moreover, Dr. Richards stated that the only reason this was caught at this stage was the development of an obstruction; and that this disease frequently did not cause symptomology until there is rather advanced disease to the liver.

Because Dr. Richards's opinion was promulgated subsequent to the December 2008 VA examination, the VA examiner did not have the opportunity to consider this opinion in evaluating the Veteran's case.  However, while Dr. Richards indicated it was possible for the tumor to be present 10 years prior to the 2004 diagnosis, he did not indicate it was at least as likely as not.  Further, while the December 2008 VA examiner noted the 1989 treatment for a possible clogged intestine, and stated that there was no in-service symptomatology indicative of the cancer, it is not clear whether he specifically considered the Veteran's contentions regarding in-service flu-like symptoms and indigestion as being indicative of the cancer.  Moreover, as already indicated, neither this examiner nor any other competent medical professional has commented upon Dr. Richards's opinion in this case.

To address these insufficiencies, the Board requested a VHA opinion.  The May 2014 VHA opinion concluded that the Veteran's cancer had not yet manifested during his military service, and that his symptoms may have been unrelated to the tumor.  However, the VHA opinion acknowledged that scientific evidence did support the notion that the disease process ultimately leading to the development of the tumor may have begun, even if the tumor was not detectable by clinical examination, prior to the Veteran's 1994 service separation, based on the slow growth kinetics of well-differentiated carcinoids.

It appears that the May 2014 VHA opinion supports Dr. Richard's opinion and the Veteran's contentions that the disease process leading to development of the carcinoid tumor began during his active duty service.  Although this evidence does not definitively establish this in-service onset, such definitive evidence is not required.  Indeed, the law mandates that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  

In Alemany v. Brown, 9 Vet. App. 518 (1996), the United States Court of Appeals for Veterans Claims (Court) held that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Further, in Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  That is the case here.  Resolving all reasonable doubt in favor of the Veteran, service connection is warranted.


ORDER

Service connection for carcinoid cancer of the small intestine with metastasis to the liver is granted.



____________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


